DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0093242 by Kim et al. (“Kim”).

As to claim 1, Kim discloses a semiconductor apparatus (Kim, display apparatus 100, Figure 2) comprising: 
a video input interface (Kim, input unit 110, Figure 2) structured to receive video data (Kim, The input unit 110 is a component for receiving a display signal including a video signal, a graphic signal, and an alpha value. Figure 2, ¶ [0049]); 
an on-screen display (OSD) circuit structured to draw an intermediate layer in a target region in which an OSD character is to be overlaid on the video data, and to overlay the OSD character on the intermediate layer (Kim, The α-blending unit 130 is a component that performs α-blending on the display signal using the alpha value and the effective data calculated through the calculator 120. In particular, α-blending refers to a function for mixing two images at a proper ratio to overlay one image on the other image. In addition, α-blending may be used to display on-screen display (OSD) to be overlaid on a base image. Figure 2, ¶ [0058]).  
As to claim 2, Kim discloses the semiconductor apparatus wherein the OSD circuit draws the intermediate layer using alpha blending (Kim, The α-blending unit 130 is a component that performs α-blending on the display signal using the alpha value and the effective data calculated through the calculator 120. In particular, α-blending refers to a function for mixing two images at a proper ratio to overlay one image on the other image. In addition, α-blending may be used to display on-screen display (OSD) to be overlaid on a base image. Figure 2, ¶ [0058]).    
As to claim 9, Kim discloses the semiconductor apparatus wherein the OSD character is supplied from an external component in a setup operation of the semiconductor apparatus (Kim, The input unit 110 may receive a video signal including R, G, and B color values of video data per pixel and receive a graphic signal including R, G, and B color values of graphic data per pixel. An alpha value may be a data value corresponding to transmittance for blending the video signal and the graphic signal. ¶ [0052])(Kim, The calculator 120 may calculate effective data, effective amount of data or effective bits of data of the video signal and the graphic signal for performing α-blending using an alpha value of each pixel from the display signal input through the input unit 110. Figure 2, ¶ [0053]).  
As to claim 10, Kim discloses the semiconductor apparatus wherein a color of the intermediate layer is supplied to the semiconductor apparatus as appended data of a corresponding OSD character (Kim, The input unit 110 may receive a video signal including R, G, and B color values of video data per pixel and receive a graphic signal including R, G, and B color values of graphic data per pixel. An alpha value may be a data value corresponding to transmittance for blending the video signal and the graphic signal. ¶ [0052]).  
As to claim 11, Kim discloses the semiconductor apparatus wherein the color of the intermediate layer is embedded in a predetermined pixel positioned in a margin portion of bitmap data of the OSD character (Kim, FIG. 4 is a diagram illustrating a display signal to be transmitted per pixel for α-blending according to an exemplary embodiment. In detail, a graphic signal 400 corresponding to graphic data may include 8 bits of data 420 to 440 for respective R, G, and B colors as well as 8 bits of α 410. In addition, a video signal 450 corresponding to video data may include 16 bits of data 460 to 480 for respective R, G, and B colors. Figure 4, ¶ [0079]).
As to claim 12, Kim discloses the semiconductor apparatus wherein the OSD circuit selects the color of the intermediate layer according to the OSD character to be overlaid on the intermediate layer (Kim, The α-blending unit 130 is a component that performs α-blending on the display signal using the alpha value and the effective data calculated through the calculator 120. In particular, α-blending refers to a function for mixing two images at a proper ratio to overlay one image on the other image. In addition, α-blending may be used to display on-screen display (OSD) to be overlaid on a base image. Figure 2, ¶ [0058]).  
As to claim 13, Kim discloses the semiconductor apparatus structured as a timing controller (Kim, The display module may be a circuit component for outputting an image to a display panel (not shown) and may include a timing controller (not shown), a gate driver (not shown), a data driver (not shown), and a voltage driver (not shown). ¶ [0067]). Kim teaches the display apparatus as being a timing controller.
As to claim 14, Kim discloses the semiconductor apparatus structured as a one-chip driver structured to have a function of a timing controller and a function of a source driver  (Kim, The display module may be a circuit component for outputting an image to a display panel (not shown) and may include a timing controller (not shown), a gate driver (not shown), a data driver (not shown), and a voltage driver (not shown). ¶ [0067]). Kim teaches the display apparatus as being a timing controller and providing data signals to the pixels.
As to claim 17, Kim discloses an electronic device (Kim, display apparatus 100, Figure 2) comprising the semiconductor apparatus according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0093242 by Kim et al. (“Kim”) in view of U.S. Pub. No. 2008/0111882 by Tsai (“Tsai”).

As to claim 3, Kim does not expressly disclose the semiconductor apparatus wherein the OSD circuit comprises an alpha-value generating unit structured to generate a distribution of alpha values to be applied to the target region.  
Tsai teaches an on-screen display system wherein the OSD circuit comprises an alpha-value generating unit structured to generate a distribution of alpha values to be applied to the target region (Tsai, Electronic display 300 is also shown as comprising accumulator 330. In the depicted embodiment, accumulator 330 examines the assembled frame of image data stored in image buffer 320. In some embodiments, data is collected from the stored image, and used in calculating an alpha value. Figure 3, ¶ [0033])(Tsai, At block 440, the electronic display determines appropriate parameters for the OSD. In some embodiments, in order to determine an appropriate transparency level for the OSD, this determination involves calculating an appropriate alpha value, and the corresponding complement value. In several such embodiments, this calculation is influenced by the frame data stored in the accumulator. For example, if image 201 is a brightly lit desert scene, the data stored in accumulator 330 will indicate a brightly lit scene. Accordingly, OSD module 340 will select an alpha value such that background region 211 will provide enhanced contrast for text elements 212. Figure 4, ¶ [0040]).  
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s alpha blending display to include Tsai’s alpha value calculation because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Tsai’s alpha value calculation permits accurate alpha blending for the specified frame data provided.  This known benefit in Tsai is applicable to Kim’s alpha blending display as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Kim’s alpha blending display to include Tsai’s alpha value calculation would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Tsai’s alpha value calculation in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Kim, as modified by Tsai, teaches the calculating of the alpha value based on the frame data provided.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0093242 by Kim et al. (“Kim”) in view of U.S. Pub. No. 2010/0079489 by Cheng et al. (“Cheng”).

As to claim 15, Kim does not expressly teach the semiconductor apparatus structured as a bridge circuit having M inputs and N outputs (M > 1, N > 1).  
Cheng teaches a system for efficient digital video composition with alpha-blending in a computing device 102 structured as a bridge circuit having M inputs and N outputs (M ≥ 1, N ≥ 1) (Cheng, The North Bridge interface circuit 110 may interconnect processor 106 with a graphics processor 114, a block of system memory 108 and the South Bridge interface circuit 112. The South Bridge interface circuit 112 in turn may interconnect lower speed peripheral devices such as a network interface card (NIC) 116, a drive 118, audio adapter 120 (i.e., a sound card) and other lower speed peripherals (not specifically illustrated). Figure 1, ¶ [0031]).  
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s alpha-blending display system to include Cheng’s bridge circuit computing device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kim’s alpha-blending display system and Cheng’s bridge circuit computing device perform the same general and predictable function, the predictable function being providing an image processing and display driving. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Kim’s alpha-blending display system by replacing it with Cheng’s bridge circuit computing device. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Kim, as modified by Cheng, teaches the alpha-blending processing device as a bridge circuit.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0093242 by Kim et al. (“Kim”) in view of U.S. Pub. No. 2017/0154605 by Kajita et al. (“Kajita”).

As to claim 16, Kim does not expressly teach an in-vehicle display system comprising the semiconductor apparatus according to claim 1.  
Kajita teaches an in-vehicle display control device with an in-vehicle display system comprising the semiconductor apparatus according to claim 1 (Kajita, in-vehicle display control device, Abstract)(Kajita, The element synthetic image and the frame buffer C as an image quality adjustment layer, that is, a color change layer are synthesized by alpha blending to generate a synthetic image with the image quality adjusted. ¶ [0043]).  
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s alpha-blending display system to include Kajita’s in-vehicle display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kajita’s in-vehicle display permits additional capabilities for the placement of the display device.  This known benefit in Kajita is applicable to Kim’s alpha-blending display system as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Kim’s alpha-blending display system to include Kajita’s in-vehicle display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kajita’s in-vehicle display in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Kim, as modified by Kajita, teaches an in-vehicle display including the alpha-blending display processing.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 4, Kim does not expressly teach the semiconductor apparatus wherein the target region comprises: a non-blur region positioned at a central position of the target region and in which the alpha value is designed to be constant; and a blur region arranged such that it surrounds the non-blur region, and the alpha value becomes smaller closer to an outer circumferential portion thereof.  
Kim, as modified by Tsai, does not teach the blur and non-blur regions as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 5 and 6, these claims are objected to for the same reasons as claim 4 as they depend upon claim 4.

As to claim 7, Kim does not expressly teach the semiconductor apparatus wherein the alpha-value generating unit is structured to generate at least a part of the alpha-value distribution of the target region by multiplying column data and row data, and by dividing a product thereof by a predetermined value. 
Kim, as modified by Tsai, does not teach the alpha-value generating by the formula as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.
As to dependent claim 8, this claim is objected to for the same reason as claim 7 as it depends upon claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691